633 S.E.2d 543 (2006)
OLUBAJO
v.
DEUTSCHE BANK NATIONAL TRUST COMPANY.
No. A06A1358.
Court of Appeals of Georgia.
June 7, 2006.
Reconsideration Denied June 27, 2006.
Abimbola Olubajo, Stone Mountain, pro se.
Robert M. Sheffield, McCalla, Raymer, Padrick, Cobb, Nichols & Clark, LLC, Roswell, for appellee.
BLACKBURN, Presiding Judge.
In this dispossessory action, Abimbola Olubajo, acting pro se, appeals the trial court's grant of a writ of possession in favor of Deutsche Bank National Trust Company ("Deutsche Bank"). Because Olubajo failed to file a transcript of the bench trial, we affirm.
Deutsche Bank instituted dispossessory proceedings against Olubajo, claiming that Olubajo was a tenant at sufferance after a foreclosure sale. Olubajo answered, claiming simply that the foreclosure sale was "wrongful." Following a bench trial, the court issued a writ of possession in favor of Deutsche Bank.
*544 Acting pro se, Olubajo appealed, making various arguments based on factual issues that would require us to review the evidence submitted at trial.
[Olubajo], however, failed to file a transcript of the proceedings and apparently did not attempt to reconstruct the transcript as allowed by OCGA § 5-6-41(g) and (i). When a transcript of the evidence is necessary, as it is here, and the appellant omits it from the record or fails to submit a statutorily authorized substitute, we must assume that the evidence supported the grant of a writ of possession. As the appellant[], Olubajo had the burden to affirmatively show error by the record. This [Olubajo] failed to do. Therefore, we must presume the trial court's judgment granting [Deutsche Bank] a writ of possession is correct.
Harden v. Young.[1] See Simmons v. Sopramco III, LLC.[2]
Judgment affirmed.
MIKELL and ADAMS, JJ., concur.
NOTES
[1]  Harden v. Young, 268 Ga.App. 619, 620, 606 S.E.2d 6 (2004).
[2]  Simmons v. Sopramco III, LLC, 278 Ga.App. 830, 831, 630 S.E.2d 61 (2006).